     Case 1:20-cv-00669-DAD-JLT Document 11 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES GREGORY GARCIA,                              No. 1:20-cv-00669-DAD-JLT (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14    RALPH M. DIAZ, et al.,                             PLAINTIFF’S MOTION TO PROCEED IN
                                                         FORMA PAUPERIS
15                       Defendants.
                                                         (Doc. Nos. 2, 8)
16

17

18
            Plaintiff James Gregory Garcia is a state prisoner proceeding pro se in this civil rights
19
     action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20
     pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21
            On May 14, 2020, the assigned magistrate judge issued findings and recommendations
22
     recommending that plaintiff’s application to proceed in forma pauperis be denied and that
23
     plaintiff be required to pay the required $400.00 filing fee in full to proceed with this action,
24
     having concluded that plaintiff possessed sufficient funds in his inmate account for the six months
25
     preceding the filed motion. (Doc. No. 8.) Those findings and recommendations were served on
26
     plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)
27
     days from the date of service. (Id. at 2.) To date, no objections to the pending findings and
28
                                                        1
     Case 1:20-cv-00669-DAD-JLT Document 11 Filed 11/20/20 Page 2 of 2


 1   recommendations have been filed with the court, and the time in which to do so has now passed.

 2          On June 4, 2020, plaintiff filed an amended complaint in this action. (Doc. No. 10.) The

 3   docket reflects that plaintiff paid the requisite $400.00 filing fee in full on June 10, 2020.

 4          Accordingly, in light of plaintiff’s payment of the filing fee,

 5          1.      The court adopts the findings and recommendations issued on May 14, 2020 (Doc.

 6                  No. 8);

 7          2.      Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is denied;

 8          3.      The court acknowledges that plaintiff has paid the required filing fee and that this

 9                  action may now proceed; and

10          4.      This case is referred back to the assigned magistrate judge for further proceedings.

11
     IT IS SO ORDERED.
12

13      Dated:     November 20, 2020
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
